DETAILED ACTION
This office action is in response to the applicant's amendment submitted on 06/07/2022. In virtue of this amendment: 
Claims 9, 16 and 18-19 are currently amended; and thus, 
Claims 1-20 are pending; 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
The objection to claims 9 and 19 are withdrawn in view of the amendment made to the claim. 
Terminal Disclaimer
The terminal disclaimer filed on 06/07/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US PATENT 10,070,507 and 10,805,994 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Double Patenting

The rejection to claims 1-8 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No.10,805,994 is withdrawn in view of the Terminal Disclaimer filed on 06/07/2022.
The rejection to claims 9- on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 14 of U.S. Patent No.10,805,994 is withdrawn in view of the Terminal Disclaimer filed on 06/07/2022.
The rejection to claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10,070,507 is withdrawn in view of the Terminal Disclaimer filed on 06/07/2022.
Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 9 and 16, none of the prior art of record discloses alone or in combination thereof all the claimed limitation recited in the claim, for example: 
determine the target level for the lighting load in response to the duty cycle of the phase-control voltage, 
adjust the target level for the lighting load using a first time constant in response to changes in the duty cycle of the phase-control voltage that are less than a threshold amount, and 
adjust the target level for the lighting load using a second time constant in response to changes in the duty cycle of the phase-control voltage that are greater than the threshold amount, where the second time constant is less than the first time constant.
Regarding claims 2-8, the claims are allowed based solely upon dependency of allowed independent claim 1 and may not be allowable when presented interpedently. 
Regarding claims 10-15, the claims are allowed based solely upon dependency of allowed independent claim 9 and may not be allowable when presented interpedently. 
Regarding claims 17-20, the claims are allowed based solely upon dependency of allowed independent claim 16 and may not be allowable when presented interpedently. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576. The examiner can normally be reached M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond R Chai/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        June 17, 2022